[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 06-16260                    MAY 18, 2007
                            Non-Argument Calendar            THOMAS K. KAHN
                                                                  CLERK


                    D. C. Docket No. 06-00423-CV-BH-C

ROBERT FORD,
JANICE FORD,

                                                      Plaintiffs-Appellants,

                                     versus

CHAMPION ENTERPRISES, INC.,
CHAMPION HOME BUILDERS CO.,

                                                      Defendants-Appellees.




                 Appeal from the United States District Court
                    for the Southern District of Alabama


                                (May 18, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     We affirm the district court’s order of October 30, 2006, denying plaintiffs’
motion to compel arbitration. As the court properly found (for the reasons stated

in its order), plaintiffs “failed to establish that a valid agreement to arbitrate exists

with respect to either CHB or CEI.” We also affirm the court’s order of November

16, 2006, denying plaintiffs’ motion to alter or amend the October 30 order.

      AFFIRMED.




                                            2